Smith, C. J.,
delivered the opinion of the court.
Had the telegrams from Marley and Jennings been delivered to appellee, no contracts would have been thereby completed. Consequently the case falls within the rule announced in Johnson v. Telegraph Co., 79 Miss. 58, 29 So. 787, 89 Am. St. Rep. 584, and applied in Telegraph Co. v. Adams Machine Co., 92 Miss. 849, 47 So. 412, Telegraph Co. v. Patty Dry Goods Co., 96 Miss. 781, 51 So. 913, and Telegraph Co. v. Crook & Company, 63 So. 350. The court, therefore, erred in refusing defendant’s instructions numbers 4 and 5.

Reversad and remanded.